DETAILED ACTION
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05, 10,2022 has been entered.
2	The rejection of claim 34 under 112, second paragraph, is maintained for the reasons set forth in the previous Office action that mailed on 09/21/2021.
3	The rejection of claims 1,3-11 and 13-59 under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 2016/0015615 A1) in view of Argembeaux et al. (US 2015/0328135 A1) is maintained for the reasons set forth in the previous Office action that mailed on 09/21/2021 
Response to Applicant’s Arguments
4	Applicant's arguments filed on 05/10/2022 have been fully considered but they are not persuasive. 
	With regards to the rejection of claim 34 under 112, second paragraph, applicant argued that there is no broad range of limitation together with a narrow range of limitation that falls in the same claim.
	The examiner respectfully, disagrees with the above argument because claim 34 recites a broad range of surfactants that include “sodium C10-15 alkyl sulfate” and the claim also recites specific species of sodium alkyl sulfates that includes “sodium lauryl sulfate” having alkyl group with 12 carbon atoms:
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sodium lauryl sulfate with alkyl group having 12 carbon atoms.
	The claim also recites the following species “sodium undecyl sulfate” having 11 carbon atoms: 

    PNG
    media_image2.png
    160
    650
    media_image2.png
    Greyscale

Sodium undecyl sulfate with alkyl group having 11 carbon atoms.


    PNG
    media_image3.png
    147
    619
    media_image3.png
    Greyscale

Sodium decyl sulfate with alkyl group having 10 carbon atoms.

And 
    PNG
    media_image4.png
    150
    742
    media_image4.png
    Greyscale

Sodium tridecyl sulfate with alkyl group having 13 carbon atoms.

	Therefore, all of the above species of sodium alkyl sulfate surfactants with specific number of alkyl groups “10, 11, 12 or 13 carbon atoms” represent the narrow range of limitation in the claim, wherein sodium C10-15 alkyl sulfate that represents all of the above species is the broad range of limitation in the claim.   
	The examiner advises the applicant to amend claim 34 by deleting all the claimed species of “sodium lauryl sulfate” , “sodium decyl sulfate”, “sodium undecyl sulfate” and “sodium tridecyl sulfate” to make the claim in a proper form by reciting only the broad limitations of the claimed surfactants. 
With regards to the rejection of claims 1,3-11 and 13-59 under 35 U.S.C. 103 as being unpatentable over Mann et al. (US’ 615 A1) in view of Argembeaux et al. (US’135 A1), applicant argued that the examples in the present invention’s specification demonstrates the criticality of the percentage amounts of salicylate salts and benzoate salts in the claimed invention, wherein the Mann et al. (US’ 615 A1) in view of Argembeaux et al. (US’ 135 A1) is silent with regard to any data demonstrating the criticality of the percentage amounts of salicylate salts and benzoate salts.
The examiner respectfully, disagrees with the above argument, because the purpose of combining the prior art reference of Argembeaux et al. (US’135 A1) with the reference of Mann et al. (US’ 615 A1) is to show the advantages of the copolymers of polyacrylates as the thickeners in the shampoo composition and not to support or to show the criticality of the percentage amounts of salicylate salts and benzoate salts.   
With respect to applicant’s argument based on the unexpected results of the claimed invention, the examiner would like to mention that the examples in the specification are of no probative value in determining patentability of the claims since they do not involve a comparison of applicant’s invention with the closest applied prior art. See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984), and In re Fern, 208 USPQ 470 (CCPA 1981).
In this case the Examples in the claimed specification demonstrate only the criticality of the presence of the claimed components salicylate salts and benzoate salts over the comparative composition that does not comprise these components. Therefore, the examples in the claimed specification do not demonstrate the criticality of claimed percentage amounts of salicylate salts and benzoate salts in the claimed composition over the percentage amounts of salicylate salts and benzoate salts that taught and disclosed in the closest prior art that used in the rejection of the claims. Accordingly, the examiner do believe that the Examples in the claimed specification are of no probative value in determining patentability of the claims since they do not involve a comparison of applicant’s invention with the closest applied prior art. 
  With respect to the applicant’s argument that the present invention’s specification demonstrates the polyacrylates of the claimed invention, wherein the examples include acrylate copolymer and in contrast, Mann et al. in view of Argembeaux et al. is silent with regard to any data demonstrating the criticality of using a thickening polymer in combination with criticality of the percentage amounts of salicylate salts and benzoate salts data to achieve significant improvement in preservative activity, the examiner would like to point out again that the Examples in the claimed specification are of no probative value in determining patentability of the claims since they do not involve a comparison of applicant’s invention with the closest applied prior art.  
Further, the Examples in the claimed specification do not demonstrate the criticality of the presence of polyacrylates as the thickeners in the claimed invention because the claimed polyacrylates are recited in the Examples in the claimed composition and in the comparative composition as well. 
Furthermore, in response to applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F .2d 1392, 170 USPQ 209 (CCPA 1971).
In this case Mann et al. (US’ 615 A1) as a primary reference, clearly teaches a shampoo composition comprising a thickener in the amount of 0.20 %, sodium benzoate in the amount of 0.25% and sodium salicylate in the amount of 0.30 % (see page 20, paragraph, 0106, Example 87) and wherein the thickener particularly advantageously be a polyacrylate (see page 10, paragraph, 0092). Argembeaux et al. (US’135 A1) in analogous art of a cosmetic formulation, teaches a shampoo composition (see claim 42) comprising one or more crosslinked acrylate copolymers in the amounts of 0.1 to 5% (see claims 24-26). Therefore, the prior art references teach and disclose the advantage of using polyacrylates as the thickeners in shampoo formulations, the reason that would have prompted a person of ordinary skill in the relevant filed to select the combination of the claimed ingredients to arrive at the claimed invention.   
The examiner advises the applicant to provide a comparative data commensurate in the scope with the claims to demonstrate the criticality of the claimed percentage mounts 0.02-0.2% of salicylate salts or acids in the claimed composition over the percentage amounts of 0.30% of sodium salicylate disclosed in the composition of the prior art of record (US’ 615 A1) or to provide a comparative data commensurate in the scope with the claims to demonstrate the criticality of the presence of one ore more polyacrylate or polyacrylamide based thickening polymers in the claimed composition over the closest composition of the prior art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/            Primary Examiner, Art Unit 1761